Case: 12-1506   Document: 38      Page: 1   Filed: 10/15/2012




           NOTE: This order is nonprecedential.

   muiteb ~tate~ <!Court of ~peaI~
       for tbe jfeberaI <!Circuit

                     APPLE INC.,
                    Plaintiff-Appellee,
                            v.
  SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
  ELECTRONICS AMERICA, INC., AND SAMSUNG
    TELECOMMUNICATIONS AMERICA, LLC,
            Defendants-Appellants.


                        2012-1506


    Appeal from the United States District Court for the
 Northern District of California in case no. 11-CV-1846,
 Judge Lucy H. Koh.


                      ON MOTION


                       ORDER
    Samsung Electronics Co., Ltd. et al. move without op-
position to voluntarily dismiss its appeal with prejudice.
    Upon consideration thereof,
    IT Is ORDERED THAT:
    (1) The motion is granted.
Case: 12-1506      Document: 38     Page: 2      Filed: 10/15/2012




 APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD.                  2

       (2) Each side shall bear its own costs.
                                       FOR THE COURT


                                       /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk


 ISSUED AS MANDATE:          _O_CT_1_5_20_12_

 s19